  Case: 1:20-cv-00570 Document #: 105 Filed: 06/22/20 Page 1 of 12 PageID #:2806




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS
                         EASTERN DIVISION

DISH NETWORK L.L.C.,
             Plaintiff,
                 v.                               Case No. 20-cv-00570
COX MEDIA GROUP, LLC, APOLLO
GLOBAL MANAGEMENT, INC, APOLLO
INVESTMENT FUND IX, LP., TERRIER                  Hon. Thomas M. Durkin
MEDIA BUYER, INC., NBI HOLDINGS,
LLC, AP IX TITAN HOLDINGS GP, LLC,
AP IX (PMC) VOTECO, LLC, BRYSON
BROADCAST HOLDINGS, LLC,
NORTHWEST BROADCASTING, L.P.,
NORTHWEST BROADCASTING, INC.,
CAMELOT MEDIA BUYER, INC., AND
CAMELOT MEDIA HOLDINGS, LLC,
             Defendants.


          DEFENDANT COX MEDIA GROUP, LLC’S
MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT

      Defendant Cox Media Group, LLC (“Cox”) respectfully requests that this Court

dismiss Plaintiff DISH Network, LLC’s (“DISH”) First Amended Complaint (Dkt. 84)

pursuant to Federal Rule of Civil Procedure 12(b)(6). In support of this motion, Cox

states as follows:

                                INTRODUCTION

      This is a dispute between DISH and Terrier Media Buyer, Inc. (“Terrier”) and

its affiliates (collectively, the “Terrier Group”) over rates DISH must pay Terrier to

retransmit signal from 13 of Terrier’s broadcast television stations. Dkt. 84, First

Amended Compl. (“FAC”) ¶ 52. As DISH admits, Cox does not own the stations; Cox


                                          1
  Case: 1:20-cv-00570 Document #: 105 Filed: 06/22/20 Page 2 of 12 PageID #:2807




does not control whether the current owner provides consent to DISH to retransmit

signal from the stations; and Cox does not control the rates charged for

retransmission of the stations’ signal. Id. ¶¶ 86, 92, 100. There is nothing Cox can do

or not do that will resolve this dispute between DISH and the Terrier Group. And

there is no relief from Cox that would remedy any allegedly wrongful conduct by the

Terrier Group. In short, Cox does not belong in this case.

                    MATERIAL FACTUAL ALLEGATIONS

      On March 31, 2019, DISH contracted with Cox (the “Retransmission

Agreement”) to retransmit signal from 13 local television broadcast stations then

owned by Cox (the “Cox Stations”). FAC ¶¶ 2, 25-30; Dkt. 7, Retransmission

Agreement §§ 3(a) & 8(a). Although the Retransmission Agreement was set to expire

on March 31, 2022 unless otherwise terminated early in accordance with its terms, it

did not require Cox to retain ownership of the stations for the duration of the contract.

Id. § 2. Rather, the Retransmission Agreement allowed Cox to sell the stations and

assign the Retransmission Agreement to a new owner. Id. § 17. If Cox sold the

stations, the Retransmission Agreement makes clear that Cox is “relieved of all

obligations with respect to [the] Agreement arising after the assignment,” and DISH

must “look solely to [the new owner] for enforcement of such obligations.” Id. § 17(a).

      The Retransmission Agreement explains how it will be applied by DISH and a

new owner. Id. § 17(b); FAC ¶ 35. For example, if a buyer has an existing

retransmission agreement with DISH that requires incorporation of the stations,

then the Retransmission Agreement terminates and DISH’s agreement with the



                                           2
  Case: 1:20-cv-00570 Document #: 105 Filed: 06/22/20 Page 3 of 12 PageID #:2808




buyer    would    govern.   Retransmission       Agreement   § 17(b)(iii);   FAC   ¶ 36(a).

Alternatively, if the buyer has an existing retransmission agreement with DISH that

permits incorporation of the stations, DISH may choose whether to proceed under its

existing agreement with the buyer or under the Retransmission Agreement. Id.

§ 17(b)(iv); FAC ¶ 36(b). And if the buyer has no existing agreement with DISH, it

must assume all of Cox’s obligations under the Retransmission Agreement and

continue operating under that Agreement. Id. § 17(b)(v); FAC ¶ 36(c).

        On December 17, 2019, Cox sold the stations to Terrier. Id. ¶ 51. The sale was

no surprise to DISH—Cox and Terrier had agreed to and publicly announced the sale

in February 2019, before DISH entered into the Retransmission Agreement with Cox;

Cox and Terrier publicly requested FCC consent to the sale on March 4, 2019; and

DISH acknowledged in the Retransmission Agreement itself that it knew Cox

intended to sell the stations to “one or more entities under common control with

Terrier Media Buyer, Inc.” See Retransmission Agreement § 17(b)(ii); FAC ¶¶ 49-51.

        On November 22, 2019, the FCC consented to Cox’s sale of the stations to

Terrier. Id. On December 7, 2019, Cox sent a letter to DISH confirming that it was

proceeding with the sale to Terrier. Id. ¶ 58. The sale then closed on December 17,

2019. Id. ¶ 51.

        Sometime after the sale closed, Terrier informed DISH that it was the new

owner of the stations. FAC ¶ 63. Terrier took the position that, because it had a prior

agreement with DISH that required incorporation of the stations, it had a right to

terminate the Retransmission Agreement and enforce the prior agreement. Id. A



                                             3
  Case: 1:20-cv-00570 Document #: 105 Filed: 06/22/20 Page 4 of 12 PageID #:2809




dispute arose between DISH and Terrier over which agreement governed the stations

and, in January 2020, Terrier informed DISH that it would withdraw its consent for

DISH to retransmit signal from the stations if DISH did not agree to a new

agreement. FAC ¶¶ 63-69. DISH alleges that Terrier’s conduct constitutes a breach

of the Retransmission Agreement for which Cox can be held liable.

                               LEGAL STANDARDS

      “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal citations and quotations omitted).

“A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. While a court must draw all reasonable inferences in the

plaintiff’s favor, “the tenet that a court must accept as true all of the allegations in a

complaint is inapplicable to legal conclusions.” Id. “‘[N]aked assertion[s]’ devoid of

‘further factual enhancement’” and “formulaic recitation of the elements of a cause of

action will not do.” Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007));

Twombly, 550 U.S. at 555.




                                            4
     Case: 1:20-cv-00570 Document #: 105 Filed: 06/22/20 Page 5 of 12 PageID #:2810




                                    ARGUMENT

I.       DISH fails to state a breach of contract claim against Cox (Counts III
         & IV).

         New York law determines whether DISH has stated a claim against Cox. 1 To

state a breach of contract claim under New York law, a plaintiff must establish (1)

the existence of a valid contract between the parties, (2) performance of the contract

by one party, (3) breach by the other party, and (4) damages suffered as a result of

the breach. Transcience Corp. v. Big Time Toys, LLC, 50 F. Supp. 3d 441 (S.D.N.Y.

2014). In other words, to sustain a claim against Cox, DISH must plead facts that, if

proven, would establish that Cox failed to do what it agreed to do under the

Retransmission Agreement (breach) and that Cox’s alleged breach caused DISH an




1 In diversity cases, like this one, federal courts apply the forum state’s choice of law
rules. See ECHO, Inc. v. Whitson Co., 52 F.3d 702, 706 (7th Cir. 1995). “Illinois courts
honor a contractual choice of law clause provided that (1) it does not contravene a
fundamental policy of Illinois and (2) the state chosen bears a reasonable relationship
to the parties or the transaction.” LaSalle Bank Nat’l Ass’n v. Paramont Props., 588
F. Supp. 2d 840, 849 (N.D. Ill. 2008). Further, where tort claims are “dependent upon
the contract,” they are subject to the contract’s choice of law clause, “regardless of the
breadth of the clause.” Medline Indus., Inc. v. Maersk Med. Ltd., 230 F. Supp. 2d 857,
862 (N.D. Ill. 2002). To determine whether a tort claim depends on a contract, courts
consider whether (1) the claim alleges a wrong based on the construction and
interpretation of the contract; (2) the tort claim is closely related to the parties’
contractual relationship; or (3) the tort claim could not exist without the contract.
Amakua Dev., LLC v. Warner, 411 F. Supp. 2d 941, 955 (N.D. Ill. 2006). Here, the
Retransmission Agreement provides that any claims “under or relating to this
Agreement, whether arising in contract, tort, under statute or otherwise” will be
governed by New York law. See Retransmission Agreement § 18(a). Furthermore, all
of DISH’s claims arise out of an alleged breach of the Retransmission Agreement.
Therefore, New York law applies.


                                            5
  Case: 1:20-cv-00570 Document #: 105 Filed: 06/22/20 Page 6 of 12 PageID #:2811




identifiable harm for which this Court could grant relief (damages). See N.Y. Pattern

Jury Instr. – Civil 4:1.

       DISH has pled no facts that would entitle it to relief from Cox. As DISH readily

admits, “Cox’s duties with respect to the stations transferred to, and became legally

binding on, [the new owner]” when Cox sold the stations to Terrier. FAC ¶¶ 86, 92,

100. DISH also freely admits its grievance is that it believes the Terrier Group

wrongfully claimed that the Retransmission Agreement was terminated after it

purchased the stations from Cox. FAC ¶ 52.

       These admissions are not shocking since, as explained above, the

Retransmission Agreement allowed Cox to sell the stations and assign the agreement

to the new owner. See Retransmission Agreement § 17(b). The Retransmission

Agreement also plainly states that, after Cox assigned the agreement to the new

owner, Cox was “relieved of all obligations with respect to [the] Agreement arising

after the assignment,” and DISH must now “look solely to [the new owner] for

enforcement of such obligations.” Retransmission Agreement § 17(a).

       A.     Count III does not state a claim for breach of contract.

       Despite admitting that the Retransmission Agreement allowed Cox to sell the

stations and assign the agreement to the new owner, DISH asserts that Cox breached

its obligations under Section 3 of the Retransmission Agreement by “taking actions

that deprive DISH of the ability to retransmit [the stations] for the full term of the

Cox Retransmission Agreement.” FAC ¶ 101. But DISH’s own allegations make clear

that Cox did no such thing. Indeed, DISH’s claim is that the Terrier Group—not



                                           6
  Case: 1:20-cv-00570 Document #: 105 Filed: 06/22/20 Page 7 of 12 PageID #:2812




Cox—claimed that the Retransmission Agreement was terminated after it purchased

the stations from Cox. Id. ¶¶ 61-69. And even if DISH has any claim for its post-sale

ability to retransmit the stations, that claim lies with the new owner—not Cox.

Retransmission Agreement § 17(a).

      B.     Count IV does not state a claim for breach of contract.

      DISH also contends that Cox breached Section 12 of the Retransmission

Agreement by misrepresenting that “no third party has or has claimed any right that

would be inconsistent with the rights granted to DISH in this Agreement” and by

failing to “maintain, at all times during the Term,” the rights necessary to fully

perform the Agreement. FAC ¶¶ 108-09. But, again, DISH alleges no facts that would

support a breach of these provisions, and these claims should be dismissed.

II.   DISH fails to state a claim against Cox for breach of the duty of good
      faith and fair dealing (Count V).

      Furthermore, New York law does not recognize a separate cause of action for

breach of the implied covenant of good faith and fair dealing when a plaintiff also

pleads a breach of contract claim based on the same facts. Transcience, 50 F. Supp.

3d at 451-52; see also Avazpour Networking Servs., Inc. v. Falconstor Software, Inc.,

937 F. Supp. 2d 355, 365 (E.D.N.Y. 2013) (bad faith in connection with contract claim

provides no independent basis for recovery; dismissing implied covenant claim as

redundant of contract claim). Rather, a claim for breach of the implied covenant of

good faith and fair dealing must allege facts different from those on which the breach

of contract claim is based, including relief that is “not intrinsically tied to the damages

allegedly resulting from the breach of contract.” Alaska Elec. Pension Fund v. Bank

                                            7
  Case: 1:20-cv-00570 Document #: 105 Filed: 06/22/20 Page 8 of 12 PageID #:2813




of Am. Corp., 175 F. Supp. 3d 44, 63 (S.D.N.Y. 2016). Because Count V challenges the

same conduct as the breach of contract claims—the sale of the stations, FAC ¶ 113—

and seeks the same relief, it is duplicative and should be dismissed.

III.   DISH fails to state a claim against Cox for specific performance
       (Count II).

       To state a claim for specific performance under New York law, a plaintiff must

adequately plead (1) the existence of a valid contract; (2) the plaintiff has

substantially performed and is willing and able to perform its remaining obligations;

(3) the defendant is able to perform its obligations; and (4) the plaintiff has no

adequate remedy at law. Niagara Mohawk Power Corp. v. Graver Tank & Mfg. Co.,

470 F. Supp. 1308, 1324 (N.D.N.Y. 1979) (citing cases). Courts will not require specific

performance “if the performance sought is impossible.” Joneil Fifth Ave. Ltd. v.

Ebeling & Reuss Co. 458, F. Supp. 1197, 1200 (S.D.N.Y. 1978) (quoting Restatement

of Contracts § 368).

       As DISH concedes, “Cox’s duties with respect to the Cox Stations transferred

to, and became legally binding on, [the new owner] by virtue of the change-in-control

and assignment terms of the Agreement.” FAC ¶¶ 86, 92, 100. The Retransmission

Agreement also clearly provides that, after the assignment, DISH must “look solely

to [the new owner] for enforcement of” the agreement. Retransmission Agreement

§ 17(a). Thus, DISH has no right to force Cox to perform under the contract. And even

if DISH did have such a right, its request would be futile, because it would be

impossible for Cox, which has no control over the stations or whether the new owner




                                           8
  Case: 1:20-cv-00570 Document #: 105 Filed: 06/22/20 Page 9 of 12 PageID #:2814




provides consent to retransmit the signal from the stations, to perform. DISH’s claim

for specific performance from Cox should therefore be dismissed.

IV.   DISH fails to articulate a basis for declaratory relief (Count I).

      Given that DISH cannot state a justiciable contract claim against Cox, it

cannot seek declaratory relief under the Retransmission Agreement. The Declaratory

Judgment Act allows a court to issue a declaratory judgment only “[i]n a case of actual

controversy within its jurisdiction.” 28 U.S.C. § 2201(a). “The test for whether an

action for declaratory relief presents an actual controversy for resolution turns on

whether ‘there is a substantial controversy, between parties having adverse legal

interests, or sufficient immediacy and reality to warrant the issuance of a declaratory

judgment.’” Alcan Aluminum Ltd. v. Dep’t of Rev. of State of Or., 724 F.2d 1294, 1298

(7th Cir. 1984).

      As explained above, there is no actual controversy between DISH and Cox that

would permit a declaratory judgment action. Moreover, even if the First Amended

Complaint alleged an actual controversy between DISH and Cox, the relief sought in

the declaratory judgment action duplicates DISH’s breach of contract claim. And

where, as here, “the ‘substantive suit would resolve the issues raised by the

declaratory judgment action, the declaratory judgment action serve[s] no useful

purpose’” and should be dismissed. Cohn v. Guaranteed Rate Inc., 130 F. Supp. 3d

1198, 1205 (N.D. Ill. 2015) (citation omitted); see also Wilton v. Seven Falls Co., 515

U.S. 277, 287 (1995) (explaining that, because the Declaratory Judgment Act “confers

a discretion on the courts rather than an absolute right upon the litigant[,] [d]istrict



                                           9
 Case: 1:20-cv-00570 Document #: 105 Filed: 06/22/20 Page 10 of 12 PageID #:2815




courts possess discretion in determining whether and when to entertain an action

under the Declaratory Judgment Act, even when the suit otherwise satisfies subject

matter jurisdictional prerequisites.”) (internal quotations and citations omitted);

Tempco Elec. Heater Corp. v. Omega Eng’g, Inc., 819 F.3d 746, 747 (7th Cir. 1987)

(holding court has discretion to decline to hear a declaratory judgment action even if

it considers the action justiciable); Frazier v. U.S. Bank Nat’l Ass’n, No. 11 C 8775,

2013 WL 1337263, at *12 (N.D. Ill. Mar. 29, 2013); Vill. of Sugar Grove v. F.D.I.C.,

No. 10 C 3562, 2011 WL 3876935, at *9 (N.D. Ill. Sept. 1, 2011).

V.    DISH fails to state a claim against Cox for tortious interference with
      contract (Count VI).

      As with its contract claims, DISH has failed to adequately plead its tort claims

against Cox. New York law is clear that only a “stranger” to a contract may be held

liable for tortious interference. Koret, Inc. v. Christian Dior, S.A., 554 N.Y.S. 2d 867,

869 (N.Y. App. Div. 1990). “Put simply, [a defendant] cannot be held liable for

inducing the breach of a contract to which it is a party.” Auto. Elec. Serv. Corp. v.

Ass’n of Auto. Aftermarket Distribs., 747 F. Supp. 1483, 1507 (E.D.N.Y. 1990); see also

Payne v. Kathryn Beich & Nestle, 697 F. Supp. 612, 615-16 (E.D.N.Y. 1988) (“A claim

for tortious interference with contract may only be asserted against the unjustifiable

interference by a third party, and not against a party to the contract.”).

      DISH clearly states that it is seeking to hold Cox liable as a party to the

Retransmission Agreement. See FAC ¶¶ 118, 120 (stating that DISH’s tortious

interference claim is brought against Cox as a party to the Retransmission

Agreement for alleged breach of its obligations under the Agreement); see also id.

                                           10
 Case: 1:20-cv-00570 Document #: 105 Filed: 06/22/20 Page 11 of 12 PageID #:2816




¶ 117 (restating and incorporating “all of the foregoing paragraphs”). Thus, this claim

fails as a matter of law. See Auto. Elec. Serv. Corp., 747 F. Supp. at 1507.

VI.      DISH fails to state a claim against Cox for unfair competition (Count
         VII).

         DISH’s unfair competition claim fails because it has not pleaded a claim under

New York law. To state a claim for relief based on unfair competition, a plaintiff

“must demonstrate that the defendant wrongfully diverted the plaintiff’s business to

itself.” Baldeo v. Majeed, 150 A.D.3d 942, 944 (N.Y. App. Div. 2017); CSI Grp. LLC

v. Harper, 153 A.D.3d 1314, 1319 (N.Y. App. Div. 2017) (same). DISH makes no such

allegation here, and therefore Count VII should be dismissed.

                                    CONCLUSION

      For these reasons, Defendant Cox Media Group, LLC asks this Court to dismiss

the First Amended Complaint against it, with prejudice.

Dated: June 22, 2020                     Respectfully submitted,

                                         /s/ Patricia Brown Holmes
                                         Patricia Brown Holmes
                                         Joshua D. Lee
                                         Brian O’Connor Watson
                                         Allison N. Siebeneck
                                         RILEY SAFER HOLMES & CANCILA LLP
                                         70 W. Madison Street, Suite 2900
                                         Chicago, IL 60602
                                         (312) 471-8700
                                         pholmes@rshc-law.com
                                         jlee@rshc-law.com
                                         bwatson@rshc-law.com
                                         asiebeneck@rshc-law.com

                                         Counsel for Cox Media Group, LLC



                                           11
 Case: 1:20-cv-00570 Document #: 105 Filed: 06/22/20 Page 12 of 12 PageID #:2817




                          CERTIFICATE OF SERVICE

      I certify that on June 22, 2020, these papers were filed using the Court’s

CM/ECF system, which will provide notice to all counsel of record.



                                       /s/ Patricia Brown Holmes
                                       Counsel for Cox Media Group, LLC




                                         12
